Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 16, 2022.
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 16, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 11-12, 14, 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Kopylovitz et al. US Patent Publication No. 2012/0259810 (“Kopylovitz”).
	Applicant submitted that the agreement was reached that the amendments to claims 1, 11, and 19 would overcome the current rejection.  Applicant submitted that Avraham is silent as to directing requests to a volume on the target system, and Kopylovtiz fails to describes generating a second version of the application’s configuration causing the application on the target host (a different host) to direct requests to the volume on the target storage system.
In response, the examiner respectfully disagrees that an agreement was reached that the amendment would overcome the cited references.  Avraham discloses replicating metadata volume to a target storage system (para. [0069] metadata volume may be replicated… to the target storage.  para. [0072] their attached volumes need to be replicated… to the target storage system.  para. [0079] replicating source cluster data (including the volume containing the configuration metadata)… to the target cluster attached to the target storage system.).  Avraham discloses replicated metadata comprising configuration files for an application/container, wherein the metadata comprises installation, deployment and configuration scrips associated with the application container (para. [0072]).  Avraham discloses re-initializing applications on a second host using the replicated metadata (para. [0079] applications are then re-initialized using the installation scripts and deployment scripts.  para. [0082] container is restarted on different node within the same cluster.  container is restarted on a node in a different cluster).   
Avraham discloses a configuring a node to direct data requests to the volume on the target storage system.  For instance, Avraham describes attaching the containers to the target volumes (para. [0079]), Avraham also discloses detaching the source volume from the source node and attaching the target volume to the target node for the restarted container (para. [0081]).  However, Avraham does not expressly teach configuring the application to direct requests to the target volume.   Kopylovitz discloses configuring an application to direct data requests to a volume on a target storage system (fig. 2 #203 “Configuring respective application(s) to address the volume Vnew”, para. [0046] reconfigures (203) the host.  upon reconfiguring, all I/O requests previously directed to V are directed Vnew).  The combination of Avraham and Kopylovitz would disclose configuring the application initialized on the target system to direct requests to the target volume.  
However, Kopylovitz has been withdrawn, and Rao et al. US Patent Publication No. 2020/0364194, which teaches both migrating an application to another node and configuring the application with the volume on a cloud storage.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Objections
Claims 2-5, 12-14, and 20 are objected to because of the following:  
Regarding claim 2, there is insufficient antecedent basis for “wherein detecting the application executed in the source application is unavailable.”   Claim 1 has amended to recite, “detecting that the first instance of the application executed in the source application host is unavailable.”  Claim 3 is objected to for same reason as claim 2.
Regarding claim 4, there is insufficient antecedent basis for “the application configuration for the application...”  Claim 1 has been amended to recite, “an application configuration for a first instance of an application utilizing the volume.”  Claim 5 is objected to for a similar reason as claim 4.
Regarding claim 12, there is insufficient antecedent basis for “wherein detecting, by the target storage system, that the application executed in the source application is unavailable.”   Claim 11 has amended to recite, “detecting that the first instance of the application executed in the source application host is unavailable.”  Claim 13 is objected to for same reason as claim 12.
Regarding claim 14, there is insufficient antecedent basis for “the application configuration for the application utilizing the volume.”  Claim 11 has been amended to recite, “an application configuration for a first instance of an application utilizing the volume.”
Regarding claim 20, there is insufficient antecedent basis for “wherein detecting that the application executed in the source application is unavailable.”   Claim 19 has amended to recite, “detecting that the first instance of the application executed in the source application host is unavailable.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in part, “configuring the second instance of the application to direct data requests to the volume on the target storage system.”  While the claim requires configuring the second instance of the application, the claim does not comprise a step of directing data requests to the volume.  Therefore, it is not clear whether the claim further requires a step of directing data requests to the volume on the target storage system.  Claims 11 and 19 comprise a similar language and are rejected under a similar rationale as claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 11-12, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Rao et al. US Patent Publication No. 2020/0364194 (“Rao”).

Regarding claim 1, Avraham teaches a method comprising: 
replicating, from a source storage system to a target storage system, a volume that includes an application configuration for a first instance of an application utilizing the volume (para. [0069] replicate this mapping from the source storage to the target storage, have each volume keep the PVC within the metadata stored on the volume itself.  metadata volume may be replicated… to the target storage.  para. [0071] replicated metadata… contains mapping data, configuration files for its associated application/container.  para. [0078] replicating the source cluster data… to the target cluster), wherein the first instance of the application is executing within a source application host (para. [0016] computing clusters… deploying application containers to execute various workloads and programs); 
detecting that the first instance of the application executed in the source application host is unavailable (para. [0079] unplanned failover, user cannot reach the source cluster); 
retrieving, from the volume on the target storage system, the application configuration for the application (para. [0077] target cluster will have access to the target system data); and 
instantiating a second instance of the application on a target application host using the application configuration associated with the first instance of the application (para. [0072] target cluster to be able to run the application in case of source cluster failure.  para. [0079] applications are then re-initiated using the installation and deployment scripts.  para. [0082] container is restarted on different node within the same cluster.  container is restarted on a node in a different cluster).
Avraham does not expressly teach wherein instantiating the second instance of the application includes configuring the second instance of the application to direct data requests to the volume on the target storage system.
Rao teaches instantiating a second instance of an application includes configuring the second instance of the application to direct data requests to a volume on a target storage system (see fig. 3. para. [0273] migration of database application to cloud storage.  para. [0276] source machine 310, database application 315, data stored in data stores 312.  para. [0277] cloud storage... includes a migrated copy of the database application 335.  para. [0281] creates a target machine... such as a new instance 325 of a virtual machine in the cloud storage 320.  fig. 4. #440 configure application on cloud. para. [0282] configures the database application at the newly created target machine, creating application directories for the application data.  for example…  initializes and mounts provisioned volumes (e.g., data stores 332)).  Avraham discloses attaching target volumes to the target host for the restarted application/container (para. [0079], [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Rao’s disclosure of configuring the application such that the application initialized on the target system in Avraham is configured to direct requests to the volume on the target storage system.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated migration of applications to the cloud and updated the application to correctly access data from the target storage.

Regarding claim 11, Avraham teaches a method comprising: 
receiving, from a source storage system by a target storage system, a volume that includes an application configuration for a first instance of an application utilizing the volume (para. [0069] replicate this mapping from the source storage to the target storage, have each volume keep the PVC within the metadata stored on the volume itself.  metadata volume may be replicated… to the target storage.  para. [0071] replicated metadata… contains mapping data, configuration files for its associated application/container.  para. [0078] replicating the source cluster data… to the target cluster), wherein the first instance of the application is executing within a source application host (para. [0016] computing clusters… deploying application containers to execute various workloads and programs); 
detecting, by the target storage system, that the first instance of the application executed in the source application host is unavailable (para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster. para. [0079] unplanned failover, user cannot reach the source cluster);
retrieving, by the target storage system, from the volume on the target storage system, the application configuration for the first instance of the application (para. [0077] target cluster will have access to the target system data); and 
providing, by the target storage system to a target application host, the application configuration retrieved from the volume on the target storage system, wherein the application configuration is used to instantiate a second instance of the application on a target application host (para. [0072] target cluster to be able to run the application in case of source cluster failure.  para. [0079] applications are then re-initiated using the installation and deployment scripts.  ).
Avraham does not expressly teach wherein instantiating the second instance of the application includes configuring the second instance of the application to direct data requests to the volume on the target storage system.
Rao teaches instantiating a second instance of an application includes configuring the second instance of the application to direct data requests to a volume on a target storage system (fig. 4. #440 configure application on cloud.  para. [0273] migration of database application to cloud storage.  para. [0276] source machine 310, database application 315, data stored in data stores 312.  para. [0277] cloud storage... includes a migrated copy of the database application 335.  para. [0281] creates a target machine... such as a new instance 325 of a virtual machine in the cloud storage 320.  fig. 4. #440 configure application on cloud. para. [0282] configures the database application at the newly created target machine, creating application directories for the application data.  for example…  initializes and mounts provisioned volumes (e.g., data stores 332)).  Avraham discloses attaching target volumes to the target host for the restarted application/container (para. [0079], [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Rao’s disclosure of configuring an application such that the application initialized on the target system in Avraham is configured to direct requests to the volume on the target storage system.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated migration of applications to the cloud and updated the application to correctly access data from the target storage.

Regarding claim 19, Avraham teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor (para. [0093]), the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
replicating, from a source storage system to a target storage system, a volume that includes an application configuration for a first instance of an application utilizing the volume (para. [0069] replicate this mapping from the source storage to the target storage, have each volume keep the PVC within the metadata stored on the volume itself.  metadata volume may be replicated… to the target storage.  para. [0071] replicated metadata… contains mapping data, configuration files for its associated application/container.  para. [0078] replicating the source cluster data… to the target cluster), wherein the first instance of the application is executing within a source application host (para. [0016] computing clusters… deploying application containers to execute various workloads and programs); 
detecting that the first instance of the application executed in the source application host is unavailable (para. [0079] unplanned failover, user cannot reach the source cluster);  
retrieving, from the volume on the target storage system, the application configuration for the application (para. [0077] target cluster will have access to the target system data); and 
instantiating a second instance of the application on a target application host using the application configuration associated with the first instance of the application (para. [0072] target cluster to be able to run the application in case of source cluster failure.  para. [0079] applications are then re-initiated using the installation and deployment scripts).
Avraham does not expressly teach wherein instantiating the second instance of the application includes configuring the second instance of the application to direct data requests to the volume on the target storage system.
Rao teaches instantiating a second instance of an application includes configuring the second instance of the application to direct data requests to a volume on a target storage system (para. [0273] migration of database application to cloud storage.  para. [0276] source machine 310, database application 315, data stored in data stores 312.  para. [0277] cloud storage... includes a migrated copy of the database application 335.  para. [0281] creates a target machine... such as a new instance 325 of a virtual machine in the cloud storage 320. fig. 4. #440 configure application on cloud.  para. [0282] configures the database application at the newly created target machine, creating application directories for the application data.  for example…  initializes and mounts provisioned volumes (e.g., data stores 332)).  Avraham discloses attaching target volumes to the target host for the restarted application/container (para. [0079], [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Rao’s disclosure of configuring an application such that the application initialized on the target system in Avraham is configured to direct requests to the volume on the target storage system.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated migration of applications to the cloud and updated the application to correctly access data from the target storage.

Regarding claim 2, Avraham in view of Rao teach the method of claim 1, wherein detecting that the application executed in the source application host is unavailable comprises receiving an instruction to initiate a disaster recovery procedure (Avraham: para. [0021] Disaster Recovery Between Container Clusters.  para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster)

Regarding claim 4, Avraham in view of Rao teach the method of claim 1, wherein replicating, from the source storage system to the target storage system, the volume including the application configuration for the application utilizing the volume, wherein the application is executing within the source application host comprises replicating the application configuration in band with the volume (Avraham: para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata).

Regarding claim 12, Avraham in view of Rao teach the method of claim 11, wherein detecting, by the target storage system, that the application executed in the source application host is unavailable comprises receiving an instruction to initiate a disaster recovery procedure (Avraham: para. [0021] Disaster Recovery Between Container Clusters.  para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster)

Regarding claim 14, Avraham in view of Rao teach the method of claim 11, wherein receiving, from a source storage system by a target storage system, a volume including an application configuration for an application utilizing the volume, wherein the application is executing within a source application host comprises receiving the application configuration in band with the volume (Avraham: para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata).

Regarding claim 20, Avraham in view of Rao teach the apparatus of claim 19, wherein detecting that the application executed in the source application host is unavailable comprises receiving an instruction to initiate a disaster recovery procedure (Avraham: para. [0021] Disaster Recovery Between Container Clusters.  para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Rao and Subrahmanyam et al. US Patent Publication No. 2019/0129800 (“Subrahmanyam”).

Regarding claim 3, Avraham does not expressly teach the method of claim 1, wherein detecting that the application executed in the source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state.
Subrahmanyam discloses detecting that an application executed in a source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state (para. [0048] restart application 112’ there using the replicated data on remote destinations (206).  para. [0061] detecting that application 112′ is down.  launching application 112′ on the remote host system.).  Subrahmanyam comes from a similar field of endeavor of replicating data to a second system in case of failures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Subrahmanyam’s disclosure of detecting that the application has reached a failure state.  One of ordinary skill in the art would have been motivated to do so for benefits of providing high-availability of applications by detecting failures and enabling automatic restart of applications. 

Regarding claim 13, Avraham does not expressly teach the method of claim 11, wherein detecting, by the target storage system, that the application executed in the source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state.
Subrahmanyam discloses detecting that an application executed in a source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state (para. [0048] restart application 112’ there using the replicated data on remote destinations (206).  para. [0061] detecting that application 112′ is down.  launching application 112′ on the remote host system.).  Subrahmanyam comes from a similar field of endeavor of replicating data to a second system in case of failures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Subrahmanyam’s disclosure of detecting that the application has reached failure state.  One of ordinary skill in the art would have been motivated to do so for benefits of providing high-availability of applications by detecting failures and enabling automatic restart of applications. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Rao and Troutman et al. US Patent Publication No. 2019/0065165 (“Troutman”).

Regarding claim 5, Avraham does not teach the method of claim 1, wherein retrieving, from the volume on the target storage system, the application configuration for the application comprises providing, to an agent on the target application host, a location of the application configuration for the application.
Troutman teaches providing, to an agent on a target application host, a location of the application configuration for the application (para. [0063] instruct the deployment agent 112 executing on the host 110 to obtain the application revision 120 from the location 126 specified in the deployment configuration 125.  obtains the application revision 120 from the specified location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Troutman’s disclosure such that the retrieving of the application configuration in Avraham is performed by providing, to an agent, a location of the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of utilizing the agent to enable reliable and rapid deployment of software on hosts (para. [0018]). 

Regarding claim 6, Avraham does not teach the method of claim 1, wherein instantiating the application on a target application host using the application configuration retrieved from the volume on the target storage system comprises instructing an agent on the target application host to instantiate the application on the target application host using the application configuration.
Troutman teaches instructing an agent on a target application host to instantiate the application on the target application host using the application configuration (para. [0063] instruct the deployment agent 112 executing on the host 110 to obtain the application revision 120 from the location 126 specified in the deployment configuration 125.  obtains the application revision 120 from the specified location.  deploy the application onto the host 110 upon which it is executing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Troutman’s disclosure of instructing an agent on a target application host to instantiate the application on the target application host using the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of utilizing the agent to enable reliable and rapid deployment of software on hosts (para. [0018]). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Rao and DeHaan US Patent Publication No. 2010/0306347 (“DeHaan”).

Regarding claim 7, Avraham does not teach the method of claim 1, wherein the application configuration is generated by an agent on the source application host interrogating the application on the source application host.
DeHaan teaches application configuration generated by an agent on the source application host interrogating the application on the source application host (fig. 1.  see agent 118 on host 108 and computing systems 110.  para. [0026] monitoring agent 118… configuration data for the services software 112 and the support software 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with DeHaan’s disclosure of utilizing an agent to generate the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of automating managing and configuring software, which would reduce time and effort of managing a network (para. [0013]). 

Regarding claim 15, Avraham does not teach the method of claim 11, wherein the application configuration is generated by an agent on the source application host interrogating the application on the source application host.
DeHaan teaches application configuration generated by an agent on the source application host interrogating the application on the source application host (fig. 1.  see agent 118 on host 108 and computing systems 110.  para. [0026] monitoring agent 118… configuration data for the services software 112 and the support software 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with DeHaan’s disclosure of utilizing an agent to generate the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of automating managing and configuring software, which would reduce time and effort of managing a network (para. [0013]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Rao and Jayaram et al. US Patent Publication No. 2021/0248047 (“Jayaram”).

Regarding claim 8, Avraham does not teach the method of claim 1, wherein at least a portion of the application configuration is stored in a volume tag for the volume.
Jayaram teaches at least a portion of an application configuration is stored in a volume tag for the volume (para. [0030] policy entries that may be maintained for each application includes… volume tags.  para. [0050] application profile.  see application UUID.  para. [0056] volume tags associated with the application… unique tag may include… application UUID).  Jayaram comes from a similar field of endeavor of providing disaster recovery by failing over to a second system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Jayaram’s disclosure of volume tag storing a portion of the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of using information in the tag to map volume tags and policies of the application. 

Regarding claim 16, Avraham does not teach the method of claim 11, wherein at least a portion of the application configuration is stored in a volume tag for the volume.
Jayaram teaches at least a portion of an application configuration is stored in a volume tag for the volume (para. [0030] policy entries that may be maintained for each application includes… volume tags.  para. [0050] application profile.  see application UUID.  para. [0056] volume tags associated with the application… unique tag may include… application UUID).  Jayaram comes from a similar field of endeavor of providing disaster recovery by failing over to a second system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Jayaram’s disclosure of volume tag storing a portion of the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of using information in the tag to map volume tags and policies of the application.

Claims 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Rao and Ureche et al. US Patent Publication No. 2011/0252242 (“Ureche”).

Regarding claim 9, Avraham does not teach the method of claim 1, wherein the application configuration is stored in a portion of the volume designated for the application configuration.
Ureche discloses the concept of designating a portion of a volume for particular data (para. [0025] portions of storage volume 204 are allocated for use.  allocated for use are those portions that are associated with particular files).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Ureche’s disclosure of designating a portion of a volume for particular data such that a portion of the volume is designated for storing of the application configuration.  One of ordinary skill in the art would have been motivated to do so in order to have provided volume protection.

Regarding claim 10, Avraham does not teach the method of claim 1, wherein the application configuration is stored separate and distinct from volume data for the volume.
Ureche discloses the concept of storing data separate and distinct from volume data for a volume (para. [0025] portions of storage volume 204 are allocated for use.  allocated for use are those portions that are associated with particular files).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Ureche’s disclosure of separately and distinctly storing data from volume data such that the application configuration of Avraham is stored separate and distinct from volume data.  One of ordinary skill in the art would have been motivated to do so in order to have provided volume protection.

Regarding claims 17-18, the claims are method claims corresponding to claims 9-10 and comprising similar subject matter.  Therefore, claims 17-18 are rejected under a similar rationale as claims 9-10. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445